'L-
                               NO. CR-14-25176 &      CR-14-251771~                      .
                                                                                                  ~~
                                                                                                  z;z:
                                                                              _, .. , n~,,,
                                                                              a                    :::ii
 STATE OF TEXAS                                  §     IN THE 336TH JUDI        FILED
                                                                                    .. -IN o-,,
                                                                       6th COURT
                                                                             ..... -< OF                                    CERTIFICATE OF SERVICE

        I certify that a copy of this notice has been sent certified mail, return receipt request to the Fannin

County District Attorneys at I0 I E Sam Rayburn Dr, Bonham. TX 75418 on December 1 I, 20 I5, and to the

court reporter of the 3361h District Court of Fannin County, Bonham Texas 75418,




                                                  Jed Silverman
~    ~HE 1221I.Aw
              Srooswooo
         HOUSTON,
                  OFFICES oPJBD

     WWW.JEDSJLVERMAN.OOM
                          STUET
                         Tx noo8
                                                  SrL~."I""· .. ·1-11111 ~
                                                           .
                                                            .
                                                                                          I
                                                                              7012 1010




                                                                         Fannin County District Clerk                                (_,....• ,-.r,,,,._•.,.."•
                                                                                                                                                 ~

                                                                         101 E. Sam Rayburn Drive, Suite 201
                                                                         Bunliarn, Texas 75418



                                                      ''i•" •
                                                       '        •' • ••.• II' t l                        ·~ ~}·
    ..         ...
                '    ~   •   r'   ';' • . , : .                        -~ ,'1'·
                                                                7 5418437 399                    "I 111 I"''' I• III·' I   I,,, IJI 111/1,,,,1/ 111I111~1,,111IJJlllJ1I11,
                                                                                                                                             J